Citation Nr: 1757204	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  12-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability, to include arthritis.


REPRESENTATION

Veteran represented by:	Polly Murphy, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In July 2014 and July 2016, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  


FINDING OF FACT

The Veteran's cervical spine arthritis had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for cervical spine arthritis have been met.  38 U.S.C. §§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he is entitled to service connection for a neck disability.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Veteran has a current diagnosis of arthritis.  See October 2016 VA Examination.  He has provided competent and credible evidence that his neck was injured in service when he was mugged.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses).  This is corroborated by his brother's August 2016 statement and the service treatment records, which include August 1967 documentation that he was "found outside [a] café unconscious with blood about the head."  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (the Board may properly consider the internal consistency of the Veteran's statements, consistency with other evidence, and the Veteran's demeanor when testifying at a hearing).  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current disability, and his in-service injury.

The Board finds that the evidence, including the Veteran's competent and credible testimony, shows that the Veteran's neck disability initially began during service when he was mugged and has been recurrent since.  See October 2016 Hearing Transcript at 16 .  Thus, service connection is warranted.  See 38 C.F.R. § 3.303(a).


ORDER

Service connection arthritis of the cervical spine is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


